Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues for claims 1, 15, and 18:
“Applicant's claimed invention includes claimed elements not disclosed or suggested by the references. More specifically, Applicant's claimed invention is directed to a memory address system of a predetermined width in which memory addresses of the predetermined width in the memory address system each includes an object identifier portion and an offset portion, wherein the predetermined width is a first predetermined width and the object property identifies memory addresses with different widths, such as a second predetermined width that is smaller than the first predetermined width and a third predetermined width that is both smaller than the first predetermined width and different form the second predetermined width.
…
The prior art references fail to teach or disclose a memory address system of a predetermined width in which each memory address of the predetermined width in the memory address system includes an object identifier portion and an offset portion, wherein the predetermined width is a first predetermined width and different object properties identify memory addresses of varying widths that are different from one another and smaller than the first predetermined width.”

This argument is found to be persuasive for the following reason. The combination allows for addressing a first address space using IPv6 addresses. However, the combination doesn’t allow for addressing first and second address spaces with different predetermined widths and that are both smaller than the predetermined width of the IPv6 addresses. Thus, the rejections based on Choi, Warfield, and Inoue have been withdrawn.
Additionally, the claim objection for claim 3 has been withdrawn due to amendment. Lastly, the 35 U.S.C. 101 rejections of claims 18-19 have been withdrawn due to amendment.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183